Pope, Presiding Judge.
Gary Zielinski sued the Clorox Company and William Castle-berry for invasion of privacy. Zielinski also sued Castleberry for tortious interference with employment. The trial court directed verdicts in favor of Clorox on the invasion of privacy claim and in favor of Castleberry on the tortious interference with employment claim. The court submitted the invasion of privacy claim against Castleberry to the jury, which returned a verdict in favor of Castleberry.
Zielinski appealed to this Court. In a five-division opinion we affirmed the directed verdict to Clorox on the invasion of privacy claim, but reversed both the directed verdict to Castleberry on the tortious interference with employment claim and the jury verdict for Castleberry on the invasion of privacy claim. Zielinski v. Clorox Co., 227 Ga. App. 760 (490 SE2d 448) (1997). In Division 1 of that opinion, we concluded that during the trial the court had not erred in *887excluding evidence of statements made by Castleberry because the statements are privileged under OCGA § 51-5-7.
Decided January 6, 1999.
Bondurant, Mixson & Elmore, M. Jerome Elmore, Frank M. Lowrey IV, Vincent R. Lauria, Murray Z. Kahn, for appellant.
Arrington & Hollowell, Gary W. Diamond, Mark W. Wortham, Joni C. Hamilton, for appellees.
The Supreme Court granted certiorari in the case and reversed our conclusion that the statements are privileged under OCGA § 51-5-7. Zielinski v. Clorox Co., 270 Ga. 38 (504 SE2d 683) (1998). Accordingly, our evidentiary ruling in Division 1 of the opinion is vacated and the judgment of the Supreme Court is made the judgment of this Court.
The remainder of our opinion was not addressed by the Supreme Court and therefore still stands. Thus, the directed verdict to Clorox is affirmed, and both the directed verdict to Castleberry and the jury verdict in his favor are reversed.

Judgment affirmed in part and reversed in part.


Johnson, C. J., and Blackburn, J, concur.